DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MICHAEL J. KAHANE,
                             Appellant,

                                    v.

DETECTIVE ANGELA C. FLOWERS and KEN MASCARA, SHERIFF ST.
                LUCIE COUNTY, FLORIDA,
                        Appellees.

                              No. 4D19-285

                          [February 6, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 432018CA000544.

  Michael J. Kahane, Defuniak Springs, pro se.

  Harrison A. Joss and Bruce W. Jolly of Purdy, Jolly, Giuffreda,
Barranco & Jisa, P.A., Fort Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.